DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/23/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP-2016117944-A), hereinafter Kato.
Regarding Claim 1, Kato teaches an austenitic/ferritic duplex stainless steel which includes the elements shown in Table 1.
Table 1
Element
Claim
Kato
Citation
Relationship
C
0.03 or less
0.03 or less 
[0022]
Same
Si
1 or less
2 or less
[0023]
Overlapping
Mn
0.1-1.5
0.5-1.5
[0024]
Within
P
0.03 or less
0.02 or less
[0025]
Within
S
0.005 or less
0.005 or less
[0026]
Same
Cr
20-30
16-28
[0027]
Overlapping
Ni
5-10
3-9
[0028]
Overlapping
Mo
2-5
2-4
[0029]
Within
Cu
3.02-6
Discussed Below


N
Less than 0.07
Discussed Below


One of 




Al
0.05-1
0.01-0.5
[0035]
Overlapping
Ti
0.02-1
0.01-0.1
[0031]
Overlapping
Nb
0.02-1





In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
	Regarding the Cu content, Kato teaches a content of 0.01-3.5 to obtain a beneficial balance between strength, toughness, and hot workability decrease ([0033]). Through routine experimentation to optimize strength, toughness, and hot workability decrease a person having ordinary skill in the art would come to the overlapping portion of 3.02-3.5% Cu which is within the claimed 3.02-6% Cu.
	Regarding the N content, Kato teaches a content of 0.01-0.5 to obtain a beneficial balance between austenite stabilization, corrosion resistance, and maintaining a two-phase structure ([0030]). Through routine experimentation to optimize austenite stabilization, corrosion resistance, and maintaining a two-phase structure, a person having ordinary skill in the art would come to the overlapping portion of 0.01 to less than 0.07 which is within the claimed N is less than 0.07%.
	Kato further teaches the duplex steel having a yield strength of 588 MPa or more ([0014]) which overlaps the claimed yield strength of 758 or more.	
Kato does not explicitly disclose a specific amount of ferritic or austenitic phase, which encompasses the claimed the duplex stainless steel has a structure that is in a range of 20 to 70% austenite phase, by volume fraction, and in a range of 30 to 80% ferrite phase, by volume fraction.

Regarding Claim 2, Kato teaches the claim elements as discussed above. Kato further teaches the steel including the elements shown in Table 2 which overlap, encompass, or are within the claimed groups and ranges.
Table 2
Group
Element
Claim
Kato
Citation
Relationship
A
W
0.02-1.5
0.01-3.5
[0031]
Encompassing
B
V
0.02-0.2
0.01-3
[0031]
Encompassing
C
Zr
0.5 or less
0.01-0.5
[0031]
Within
D
Rare earth
0.005 or less
0.005-0.05
[0031]
Overlapping

Ca
0.005 or less
0.0005-0.005
[0036]
Within

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claims 5 and 6, Kato teaches the claim elements as discussed above. As discussed above, Kato teaches a content of aluminum and niobium which overlaps the claimed chemical composition comprises at least one selected from the group consisting of Al: 0.218-1 and Ti: 0.18-1 by mass% of claim 5 and which overlaps the claimed chemical composition comprises at least two selected from the group consisting of Al: 0.218-1, Ti: 0.18-1, and Nb: 0.02-1 by mass%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 5-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-22 of copending Application No. 16325572 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application meets or renders obvious the limitations of the instant claims. Where the claims of the copending application are silent regarding a claimed property, the composition of the copending application is the same as the claimed composition and thus would exhibit the same properties as the claimed alloy.
Claims 1-2 and 5-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17613316 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application meets or renders obvious the limitations of the instant claims. Where the claims of the copending application are silent regarding a claimed property, the composition of the copending application is the same as the claimed composition and thus would exhibit the same properties as the claimed alloy.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2 and 5-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 17599219 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application meets or renders obvious the limitations of the instant claims. Where the claims of the copending application are silent regarding a claimed property, the composition of the copending application is the same as the claimed composition and thus would exhibit the same properties as the claimed alloy.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 5-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The request for the double patenting rejection to be held in abeyance is noted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736